DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-11 in the reply filed on 05/16/2022 is acknowledged.
Applicant’s election without traverse of a specie of pad in the reply filed on 05/16/2022 is acknowledged.
Applicant’s election without traverse of specie of a mixture of hydrogen peroxide and ammonium hydroxide in the reply filed on 05/16/2022 is acknowledged.
Applicant’s election without traverse of a specie of temperature above an ambient temperature in the reply filed on 05/16/2022 is acknowledged.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
Claims 2, 6, 10 and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the elected invention for the following reasons: 
The elected invention is directed to a cleaning system comprising a cleaning module a supply system comprising a heating device, a cooling device a sensor and a controller.
The newly presented claims are directed to a cleaning system comprising two cleaning modules and a supply system.
	Inventions newly presented claims and the elected claims are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the specifics of the subcombination, such as a heating device, a cooling device, a sensor, a controller.  The subcombination has separate utility such as a cleaning system.
Accordingly, claims 21-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hymes et al (US 5,858,109) in view of Loxley (US 7,764,695) and Okuda et al (US 2002/0035762).
Hymes et al teaches that a conventional post-CMP cleaning is conducted in cleaning apparatus comprising double side cylindrical brushes which apply a conventional SC1 cleaning, which is a mixture of hydrogen peroxide, ammonium hydroxide and water, followed by rinsing with water. Hymes et al teach the use of temperature of the SC1 cleaning as 75-80C.
Hymes et al do not teach the temperature of rinsing water.
See at least Figures 2, 3 and the related description and the description at column 1, line 27 – column 2, line 18, column 3, line 35 – column 5, line 33.
However, Loxley teaches that a conventional SC1 cleaning is followed by the rinsing with cold water (see at least column 6, lines 60-65).
Hymes et al do not specifically disclose the solution supply system for the cleaning apparatus.
Howver, Okuda et al teach that it was known to provide cleaning apparatuses with supply systems comprising heating/cooling devices and a controller to provide the cleaning chemicals at the needed temperatures. See at least Figures 5, 6, 19, 20, 26, 27, 35,36, 42, 43, 80, 81, 87, 88 and the related description. The presence of the senor to enable functioning of the controller is inherent from the disclosure of Okuda et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the heating/cooling devices and a controller of Okuda et al in the apparatus of Hymes et al in order to enable functioning of the apparatus of Hymes et al at the temperatures conventional for the SC1 cleaning and water rinsing.
As for claims 3 and 4:
Hymes et al teaches the use of PVA sponge brushes (at least column 6, lines 21-30). Such is readable on both a brush and a pad. 
In view of the disclosure of Hymes et al the restriction between the species of brush and a pad has been withdrawn and both claims 3 and 4 were examined and addressed in the instant rejection.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hymes et al (US 5,858,109) in view of Loxley (US 7,764,695) and Okuda et al (US 2002/0035762) as applied to claim 1 above, and further in view of Michailich et al (US 6,431,959).
Modified Hymes et al do not specify the thermocouple as a sensor.
However, the thermocouples were known to be used as sensors in the substrate CMP and cleaning processing.
It would have been obvious to an ordinary artisan at the time the invention was filed to use a thermocouple in the modified apparatus of Hymes et al in order to enable functioning of the temperature control system and in order to use a known device for its known purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the prior art with respect to the cleaning systems.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711